In Mandamus. On relator’s motion to join Ohio Bureau of Motor Vehicles as a party. Motion granted. Relator shall file an amended complaint in mandamus within 21 days that contains a specific statement of facts upon which the claim for relief is based as to the joined respondent. Joined respondent shall file an answer to the amended complaint or a motion to dismiss within 21 days of the filing of the complaint. On respondent Shaker Heights Municipal Court’s motion to dismiss. Motion granted. Cause dismissed as to Shaker Heights Municipal Court. O’Connor, C.J., and Kennedy, French, O’Neill, and Fischer, JJ., concur. O’Donnell, J., dissents. DeWine, J., dissents in part and would deny relator’s motion to join party.